Shaw, C. J.
Upon the case appearing in the report the court are of opinion that the conveyance by William Bartlett to James Bartlett, Sen., his father, though made to delay creditors, was an absolute conveyance as between the parties, and it never having been contested by creditors, the estate remained vested in fee in the father at his death, and passed by descent to his heirs ; that from his never having made any declaration of trust in writing, and not having taken it originally on a resulting trust, no trust was affixed to the estate in his hands; that the agreement between some of the heirs, but not all of them, that the father should hold the estate in trust for James, Jr., who had become by purchase a creditor of William, not being in writing, would not affect their own rights to take their shares as heirs of James Bartlett, Sen., even if in other respects it would affect the estate with a trust. Decree for the defendants.